Citation Nr: 0905744	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-35 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to June 1973 
and from February 1975 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  Residuals of a back injury is attributable to service.  

2.  A right shoulder disability is attributable to service.  

3.  A hip disability is attributable to service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right shoulder disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A hip disability was incurred in service.  38 U.S.C.A. 
§1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  
					Analysis 

The veteran seeks service connection for residuals of a back 
injury, a shoulder disability and a hip disability.  After 
careful review of the evidence, the Board finds in favor of 
the veteran.  

Service treatment records show that the veteran's lower and 
upper extremities, and spine and other musculoskeletal were 
reported normal in January 1975.  At that time, the veteran 
denied painful or trick shoulder and recurrent back pain.  
Low back pain on urination was noted in April 1975.  In 
September 1975, the veteran injured his back in a fall.  The 
assessment was back strain, mid back.  The veteran complained 
of injuries to his back, right leg, and shoulder in November 
1975.  The injuries were attributed to a motorcycle accident.  
In March 1976, the veteran reported he injured his hip in 
November 1975 and that he had pain in his right hip.  He also 
noted that his leg gave away.  No record of injury in 
November 1975 was noted.  Hip x-rays were negative.  Left hip 
pain and a history of back pain were noted in March 1976.  In 
April 1976, the veteran complained of back pain, and 
indicated that he had fallen from the top of a car.  An 
emergency record from Holy Cross Hospital indicates that the 
veteran presented to the emergency room with complaints of 
severe pain to his back.  The assessment was contusion of the 
lumbar back.  Examination in April 1976 revealed normal spine 
and other musculoskeletal, and lower and upper extremities.  

Normal dorsal spine was shown in August 1979.  An impression 
was also given of slight anterior wedging of L1, which may be 
acute or the result of old trauma, even congenital.  Auto 
accident, back pain was noted in August 1979.  The veteran 
complained of severe pains over the thoracic vertebrae and 
numbness to both lower extremities.  A diagnosis was given of 
blunt trauma to the spine and chest.  The veteran was 
admitted in August 1981 for lower back pain and right 
shoulder pain.  An August 1981 X-ray of the back showed minor 
wedging at L1.  The reviewer indicated that that finding was 
old.  Normal right shoulder was also noted.  

Complaints of right shoulder pain were noted in January and 
March 1989.  In May 1990, the veteran indicated that he had 
been working in his yard and had experienced back pain.  The 
diagnosis was acute exacerbation of low back pain and 
sciatica.  X-rays revealed mild spurring at L3 with 
questionable narrowing of the L3 disc space.  Mild 
degenerative changes were also noted.  The veteran was 
admitted in October 1990 with a diagnosis of back pain. 

In November 1990, debridement labrial tear, subacromial 
decompression, right shoulder arthroscopy was noted.  In May 
1991, the veteran had right Bankart repair surgery and left 
shoulder Bankart repair in August 1992.  The veteran injured 
his right shoulder in a head on collision in June 1994.  He 
reported that he felt something pop and that it felt like a 
re-dislocation of his right shoulder.  It was noted that four 
years prior to this, the veteran had two surgical procedures 
to his right shoulder.  The veteran was diagnosed with status 
post bilateral dislocation of the shoulders; status post 
bilateral Bankart procedure to both shoulders; status post 
recurrent contusion of the right shoulder with a question of 
recurrent acute dislocation of the right shoulder, secondary 
to the more recent injury; status post glenoid labral tear 
with shoulder instability and tendonitis; and status post 
arthroscopy with debridement with some mild, chronic shoulder 
pain and neuropraxia to the posterior supraclavicular nerve 
of the right shoulder.  A.R.M.C. noted that he agreed that 
the veteran may have aggravated a pre-existing condition, but 
this is purely conjecture.  He noted that he thought that the 
tear of the glenoid labrum was probably related to the MVA.  

At the April 2006 hearing it was reported that the veteran 
was treated in November 1975 for injury to the right leg, 
shoulder and back due to a motorcycle accident and that the 
veteran was later in an automobile accident.  The veteran 
testified that his motorcycle accident was his first accident 
in service and that he had trauma to his right shoulder and 
leg when he was hit.  He reported injuries to his head, right 
and left shoulder, right leg and back.  The veteran testified 
that he has had five surgeries for his shoulders since he 
left service and that he has had back problems over the 
years.  The veteran's wife testified that the veteran has 
been chronically complaining about the hip, back and leg 
since she's known him.  She maintained that he complains 
daily.  The veteran reported that he had a head on collision 
around 1995 which resulted in a broken left shoulder.  The 
veteran reported that he has arthritis and bursitis, and that 
he gets shots every six months for his hips and shoulders.  

The veteran was afforded a VA compensation and pension 
examination in October 2006.  Examination showed that the 
veteran's lumbar spine was straight and supple, and permits 
80 degrees of forward flexion and 20 degrees of extension 
with no suggestion of fixed malalignment either to the right 
or to the left.  Slight tenderness in the midline at the 
lumbosacral level was noted.  The veteran reported right hip 
pain while attempting to flex beyond 90 degrees.  Increasing 
pain in the hip was noted with each successive procedure.  
The veteran had 100 degrees of abduction of the right 
shoulder and 115 degrees forward elevation along with 40 
degrees external rotation and internal rotation to the L4 
level.  The veteran had 100 degrees of abduction of the left 
shoulder and 115 degrees forward elevation along with 45 
degrees external rotation and internal rotation to the L4 
level.  

The veteran was diagnosed with status post multiple operative 
procedures for stabilization of recurrent anterior 
dislocations of right and left shoulders; chronic 
intermittent low back pain; chronic pain, right hip; and mild 
intermittent right sciatica.  The examiner opined that it is 
at least as likely as not that his right shoulder problem is 
related to injury in service whereas it is less likely than 
not that his left shoulder problem is related to injury in 
service.  The examiner opined that the veteran's low back 
problem is less likely than not related to his disease or 
injury in service.  The examiner opined that it is less 
likely than not that the veteran has a current right hip 
condition related to service.
	
In June 2008, an addendum to the October 2006 VA compensation 
and pension examination was issued.  The VA examiner noted 
that his October 2006 opinion that the veteran's right 
shoulder condition is "at least as likely as not" related 
to service was incorrect.  He noted that the veteran gave a 
history of an additional injury to his right shoulder in a 
work related incident approximately ten years ago for which 
he was absent from employment for approximately 1 1/2 years.  
The examiner noted that this information led him to feel that 
the veteran's current right shoulder symptoms are based upon 
the nonservice connected work related injury to his right 
shoulder.  The examiner then opined that it is less likely 
than not for the veteran to be having his present problems 
with the right shoulder related in any way to his period of 
service and much more so to the serious injury to his right 
shoulder requiring his absence from work for 18 months and 
bearing no relationship to any accident or accumulated trauma 
to the right shoulder during service.  

In light of the service treatment records, post service 
medical records and the veteran's testimony of continuity, 
the Board finds that it is more likely than not that the 
veteran's current disabilities are due to the in-service 
manifestations.  Service treatment records show that the 
veteran complained of and/or was seen for his shoulder, hip 
and back several times in service and that he was involved in 
two accidents while in service.  The veteran separated from 
service in August 1976.  Post service records show continued 
complaints and treatment for the shoulder, back and hip.  In 
August 1979, an impression was given of slight anterior 
wedging of L1, which may be acute or the result of old 
trauma, even congenital.  The veteran complained of severe 
pains over the thoracic vertebrae and numbness to both lower 
extremities.  A diagnosis was given of blunt trauma to the 
spine and chest.  The veteran was admitted in August 1981 for 
lower back pain and right shoulder pain.  An August 1981 X-
ray of the back showed minor wedging at L1and the reviewer 
indicated that that finding was old.  The veteran complained 
of right shoulder pain in January and March 1989, and had 
right and left shoulders Bankart repair between 1991 and 
1992.  The veteran indicated that when he was in automobile 
accident in 1994 he felt something pop and that it felt like 
a re-dislocation of his right shoulder.  A.R.M.C. noted that 
he agreed that the veteran may have aggravated a pre-existing 
condition, but that his opinion was purely conjecture.  

Although the VA compensation and pension examiner has opined 
that the veteran's disabilities are less likely than not 
related to service, the Board notes that the examiner failed 
to provide rationale or reason for all the opinions 
presented, as requested.  As such, the VA examiner's opinions 
are afforded less probative value than the service treatment 
records and the post service records which show continued 
shoulder, hip and back complaints and treatment.  The Board 
notes that regarding the right shoulder, the VA examiner 
noted in June 2008 that the veteran gave a history of an 
additional injury to his right shoulder in a work related 
incident approximately ten years ago for which he was absent 
from employment for approximately 1 1/2 years.  The examiner 
then noted that this information led him to feel that the 
veteran's current right shoulder symptoms are based upon the 
nonservice connected work related injury to his right 
shoulder.  The Board recognizes that the veteran has had 
service and non service shoulder injuries.  However, the 
Board notes that the veteran has presented credible testimony 
regarding his in service accidents and the resulting injuries 
he sustained.  We find it more likely than not that the in 
service manifestations are related to the current 
manifestations.  Accordingly, service connection is granted.  


ORDER

Service connection for residuals of a back injury is granted.

Service connection for a right shoulder disability is 
granted.

Service connection for a hip disability is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


